TOM GRAY, Chief Justice,
concurring.
I cannot tell if the Court rejects the trial court’s order because 1) the record does not reflect that Wharton will be an expert witness at trial; 2) Wharton’s credibility has not been put at issue at this juncture; or 3) Johnson failed to present evidence raising the possibility that Wharton is biased.
The “new” Rule 192.3 of the Rules of Civil Procedure appears to broaden, to some extent, what is discoverable from an expert by expressly authorizing discovery of bias. But discovery of expert bias evidence must be closely monitored and controlled by the trial court. In this instance, I believe it is sufficient to order the trial court to withdraw its discovery order because it is overly broad. The testimony already elicited and produced in discovery may be some evidence of bias, but by no means is it conclusive evidence of bias. But some evidence of bias does not authorize litigants to obtain every shred of paper that may possibly confirm the bias.
Because Wharton has testified, or consulted, in many cases, he may have testimony, given over a period of time, which appears to be contradictory. Contradictory testimony, alone, is not evidence of bias. At best, this type of contradictory testimony is evidence which may be used to impeach a witness. There is a difference between impeachment evidence generally and evidence of bias, which is a specific subset of impeachment evidence. Discovery of bias evidence is what is expressly permitted by the rule. But a document request, or in this case a subpoena duces tecum, has never been a proper discovery tool to conduct a fishing expedition, particularly to try to find impeachment evidence limited to bias. Fish in a deposition. Make a request for specific documents.
What I cannot tell from the majority’s opinion is whether at the instant it is determined Wharton will be a testifying expert, all the requested documents are discoverable, or will only be discoverable if Wharton is a witness and bias is proven to the satisfaction of the trial court, or whether the discoverability is prohibited until Wharton’s credibility is made an issue by showing contradictory testimony. Thus, because I cannot tell why the majority is conditionally issuing the writ, I cannot join their opinion.
*459I repeat the appropriate portion of former Chief Justice Phil Hardberger’s concurring opinion issued by the San Antonio Court, finding these words particularly appropriate to the facts of this case because, in addition to tax returns, we have the confidential patient information included in Dr. Wharton’s reports in other litigation that were ordered by the trial court to be produced in this case:
I concur’ in the result the majority reaches, though, not because of the language in Russell, but because the trial court in this case failed to explore other methods of obtaining the information contained in Dr. Grossman’s income tax schedules before ordering their production. See El Centro del Barrio, Inc. v. Barlow, 894 S.W.2d 775, 780 (Tex.App.San Antonio 1994, orig. proceeding) (stating tax returns are not material if the same information can be obtained from another source); see also Olinger v. Curry, 926 S.W.2d 832, 834-85 (Tex. App.-Fort Worth 1996, orig. proceeding) (holding tax returns not discoverable where doctor admitted to potential bias in deposition); Kern v. Gleason, 840 S.W.2d 730, 738 (Tex.App.-Amarillo 1992, orig. proceeding) (asserting party seeking production must show information unavailable from another source). Less intrusive methods for the discovery of bias exist, such as through depositions as demonstrated in Olinger. Protection of privacy is of constitutional importance, and a trial court abuses its discretion by requiring the disclosure of tax returns when the same information can be obtained from another source. Sears, Roebuck & Co. v. Ramirez, 824 S.W.2d 558, 559 (Tex.1992); El Centro del Barrio, Inc., 894 S.W.2d at 780.
In this case, there was no showing that the information the plaintiffs sought to obtain was unavailable from another source, or that the other potential sources of such information, i.e., interrogatories, requests for admission, depositions, etc., had been pursued before seeking discovery of the tax returns. Since the trial court failed to explore other methods of obtaining the information, it abused its discretion, and there is no need to determine whether rule 192.3(e)(5) overrules Russell and its progeny. Because I believe the majority addresses an important issue that is not necessary for the resolution of this proceeding, I concur in the granting of mandamus relief but not the language of the majority’s opinion.
In re Doctor’s Hosp. of Laredo, Ltd. Partnership, 2 S.W.3d 504, 507-508 (Tex.App.San Antonio 1999, orig. proceeding) (Hard-berger, C.J., concurring).
Because I believe the scope of the ordered discovery is overly broad for discovery on the issue of bias, I concur in the result of this proceeding.